DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on August 14, 2020.
Claims 1-16 have been examined.


Drawings
The drawings filed on August 14, 2020 are acceptable for examination proceedings.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/994462, filed on August 14, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020, and 02/26/2021 were filed after the mailing date of the application 16/994462 on August 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Patent Application Publication No.: US 2020/0305001 A1 / or “Li” hereinafter).

Regarding claim 1, Li discloses “An access method of a user equipment (UE) in a wireless communication system, the access method comprising” (Abstract: method, apparatus, and system related to UE communication is disclosed): 
“transmitting, to an Access and Mobility Management Function (AMF), a Registration Request message” (Fig. 5A: S501: Send a registration request message; and Para 0117-0118); 
“receiving, from the AMF, a Registration Accept message including Closed Access Group (CAG) information in response to the Registration Request message” (Fig. 5B: S514; and Para 0302, receives Closed Access Group (CAG) information); 
“storing or updating the CAG information” (Fig. 5B: S515: Update information about the SUCI by using the received RI; and Para 0303-0310, updates the CAG information); 
“and accessing a network based on the CAG information” (Para 0347-0348, accesses network).

Regarding claim 2, in view of claim 1, Li disclose “wherein the Registration Accept message including CAG information is a secured message, and further comprising performing at least one of verification or deciphering for the Registration Accept message” (Para 0342, checks to determine if security parameters are not tampered with; and Para 0329).

Regarding claim 3, in view of claim 1, Li disclose “wherein the CAG information comprises value for a CAG list and length of the CAG information” (Para 0302).

Regarding claim 4, in view of claim 1, Li disclose “wherein the Registration Accept message is secured using on Non-Access-Stratum (NAS) security context” (Para 0195, the NAS message contains integrity verification code, a counter, and a counter-MAC).

Regarding claim 5, Li disclose “A method of an Access and Mobility Management Function (AMF) in a wireless communication system, the method comprising” (Abstract: method, apparatus, and system related to UE communication is disclosed):
“receiving, from a user equipment (UE), a Registration Request message; transmitting, to a user Data Management (UDM), a request message for subscription information related to the UE” (Fig. 5A: S501: Send a registration request message; and Para 0117-0118);
“receiving, from the UDM, a response message including the subscription information related to the UE; generating a Closed Access Group (CAG) information based on the subscription information” (Fig. 5B: S514; and Para 0302, receives Closed Access Group (CAG) information);
“and transmitting, to the UE, a Registration Accept message including the CAG information in response to the Registration Request message” (Fig. 5B: S515: Update information about the SUCI by using the received RI; and Para 0303-0310, updates the CAG information); 

Regarding claim 6, in view of claim 5, Li disclose “wherein the Registration Accept message including CAG information is a secured message, and further comprising performing at least one of integrity protection or ciphering for the Registration Accept message” (See rejection of claim 2).

Regarding claim 7, in view of claim 5, Li disclose “wherein the CAG information comprises value for a CAG list and length of the CAG information” (See rejection of claim 3).

Regarding claim 8, in view of claim 5, Li disclose “wherein the Registration Accept message is secured using on Non-Access-Stratum (NAS) security context” (See rejection of claim 4).

Regarding claim 9, Li disclose “A user equipment (UE) in a wireless communication system, the UE comprising” (Abstract: method, apparatus, and system related to UE communication is disclosed):
“a transceiver; a memory; and a processor configured to” (Para 0103):
 “transmit, to an Access and Mobility Management Function (AMF), a Registration Request message” (Fig. 5A: S501: Send a registration request message; and Para 0117-0118);
 “receive, from the AMF, a Registration Accept message including Closed Access Group (CAG) information in response to the Registration Request message” (Fig. 5B: S514; and Para 0302, receives Closed Access Group (CAG) information);
“store or update the CAG information” (Fig. 5B: S515: Update information about the SUCI by using the received RI; and Para 0303-0310, updates the CAG information); 
“and access a network based on the CAG information” (Para 0347-0348, accesses network).

Regarding claim 10, in view of claim 9, Li disclose “wherein the Registration Accept message including CAG information is a secured message, and wherein the processor is further configured to perform at least one of verification or deciphering for the Registration Accept message” (See rejection of claim 2).

Regarding claim 11, in view of claim 9, Li disclose “wherein the CAG information comprises value for a CAG list and length of the CAG information” (See rejection of claim 3).

Regarding claim 12, in view of claim 9, Li disclose “wherein the Registration Accept message is secured using on Non-Access-Stratum (NAS) security context” (See rejection of claim 4).

Regarding claim 13, Li disclose “An Access and Mobility Management Function (AMF) in a wireless communication system, the AMF comprising” (Abstract: method, apparatus, and system related to UE communication is disclosed):
“a transceiver; a memory; and a processor configured to” (Para 0103): 
“receive, from a user equipment (UE), a Registration Request message” (Fig. 5A: S501: Send a registration request message; and Para 0117-0118);
“transmit, to a user Data Management (UDM), a request message for subscription information related to the UE; receive, from the UDM, a response message including the subscription information related to the UE” (Para 0032); 
“generate a Closed Access Group (CAG) information based on the subscription information; and transmit, to the UE, a Registration Accept message including the CAG information in response to the Registration Request message” (Fig. 5B: S514; and Para 0302, receives Closed Access Group (CAG) information);

Regarding claim 14, in view of claim 13, Li disclose “wherein the Registration Accept message including CAG information is a secured message, and wherein the processor is further configured to perform at least one of integrity protection or ciphering for the Registration Accept message” (See rejection of claim 2).

Regarding claim 15, in view of claim 13, Li disclose “wherein the CAG information comprises value for a CAG list and length of the CAG information” (See rejection of claim 3).

Regarding claim 16, in view of claim 13, Li disclose “wherein the Registration Accept message is secured using on Non-Access-Stratum (NAS) security context” (See rejection of claim 4).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matolia et al. (US 20210314906 A1) discloses:
[0100] Network functions which may be present in the cellular network system may include functions such as an Access and Mobility Management Function (AMF), a Policy Control Function (PCF), a Network Data Analytics Function (NWDAF), an Application Function (AF), a Network Slice Selection Function (NSSF), one or more Edge Application Servers (EASs), and a UE radio Capability Management Function (UCMF), among numerous possible others.
 
Ryu et al. (US 11,252,694 B2) discloses “A base station receives, from an access and mobility management function (AMF), a first paging message for a wireless device. The first paging message comprises a parameter indicating whether the wireless device is allowed to access a non-closed access group (CAG) cell…” (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431